Per Curiam.
This case was correctly decided for the plaintiff below, for the reasons given in the case of Giles v. Gullion, 13 Ind. R. 487; but the judgment is for too much. There was only due on the note sued upon, at the time the judgment was rendered, the sum of 58 dollars, 60 cents, while the judgment is for 94 dollars, 33 cents. If the excess is remitted the judgment will be affirmed at the cost of the appellee for the amount due; otherwise the judgment will be reversed.
Note.—A remission having been filed, the judgment was affirmed for 58 dollars, 60 cents.